Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks, filed on 1/27/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (US 2014/0339172 A1) in view of Aizenberg et al (US 2017/0015835 A1).
Regarding claims 1-5 and 8, Rothman teaches an apparatus for collecting mineral particles in a slurry that has polymer-coated material having a functional group or a synthetic material that has hydrophobic molecules to render the collection area hydrophobic (i.e., a substrate arranged to contact an aqueous slurry and a polymeric coating disposed on the substrate, the aqueous slurry containing minerals and unwanted materials, the polymeric coating comprising a compliant and tacky surface and further comprising a chemical to render the compliant and tacky surface hydrophobic so as to attract the hydrophobic or hydrophobized mineral particles) abstract). Rothman further teaches the polymer may comprise polyurethane, polyisoprene, or polydimethylsiloxane, be reacted with cationic functionality and/or treated with fluoroalkylsilane (i.e., fluorinated additive) or a siloxane derivative (para 23-25)
Rothman fails to teach the surface having a surface roughness structure with a scale range between 1 nanometer to 10 micrometer.
Aizenberg teaches slippery surfaces that may be used for filtration of minerals in water wherein the slippery surface comprises a roughened surface (para 336-337). Aizenberg further teaches it surfaces may be hydrophobic and have a roughness with topological features or raised structures of a few nanometers to hundreds of nanometers in size which lies within the range of the instant claims (para 126, 152).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the roughened hydrophobic surfaces of Aizenberg with the hydrophobic surface of the apparatus of Rothman as a matter of design choice suggested by the prior art at the time of invention.
Regarding claims 6 and 7, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the polymer coating so as to be thick enough to properly provide the roughened surface as well as have the necessary physical attributes (impact and tear strength, abrasion and wear resistance, etc…)  required for said surface. 
Rothman as modified by Aizenberg suggests the polymer coating and treatment composition and structure of that of the instant claims and therein the compliant and tacky surface of that of the instant claims, so the surface is deemed to have a tacky In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claims 9 and 14, Aizenberg teaches the roughened surface may comprise particles and further comprise silica or PTFE, which would have suggested or otherwise rendered obvious to the skilled artisan the roughness structures comprises hydrophobic particles having a particle size in said scale range wherein the particles are made of silica or PTFE (para 14, 150).
Regarding claims 10-13, the limitations of the instant claims are product by process limitations and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Rothman as modified by Aizenberg. para 155).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman and Aizenberg as applied to claim 1 above, and further in view of Chang et al (US 6,103,645 A).
Rothman as modified by Aizenberg suggests the apparatus of claim 1.
Rothman as modified by Aizenberg fails to suggest the substrate comprises an open-cell foam made from a material selected from the group consisting of silicone, polyurethane, polychloroprene, polyisocyanurate, polystyrene, polyolefin, polyvinylchloride, epoxy, latex, fluoropolymer, phenolic, EPDM, and nitrile. However, Aizenberg suggests is surfaces may be used in filters and manufactured with or used with metallic substrates such as open-cell metallic foam (i.e., open-cell foam) (para 181, 336-337).
Chang teaches filters for water filtration that may comprise an open-cell foam substrate wherein the foam may comprise vinyl chloride (i.e., polyvinyl chloride) (col 1, lines 49-55, col 3, lines 9-25, col 4, lines 17-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the open-cell foam substrate of Chang with the hydrophobic surface of the apparatus of Rothman as modified by Aizenberg as a matter of design choice suggested by the prior art at the time of invention.


Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive
In response to applicant's argument that Aizenberg is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the Applicant appears to ignore the teachings of the primary reference of Rothman. Rothman teaches an apparatus for collecting mineral particles in a slurry that has polymer-coated material having a functional group or a synthetic material that has hydrophobic molecules to render the collection area hydrophobic (i.e., a substrate arranged to contact an aqueous slurry and a polymeric coating disposed on the substrate, the aqueous slurry containing minerals and unwanted materials, the polymeric coating comprising a compliant and tacky surface and further comprising a chemical to render the compliant and tacky surface hydrophobic so as to attract the hydrophobic or hydrophobized mineral particles) (abstract).
Aizenberg teaches slippery surfaces that may be used for fluid handling or filtration of minerals in water wherein the slippery surface comprises a roughened surface (abstract, para 336-337). Aizenberg further teaches it surfaces may be hydrophobic and have a roughness with topological features or raised structures of a few nanometers to hundreds of nanometers in size which lies within the range of the instant claims (para 126, 152).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the roughened hydrophobic surfaces of Aizenberg with the hydrophobic surface of the apparatus of Rothman as a matter of design choice suggested by the prior art at the time of invention.
Aizenberg is relied upon to show it was known in the art at the time of invention that hydrophobic surfaces could have a roughness with topological features or raised structures of a few nanometers to hundreds of nanometers in size (para 126, 152).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783